Citation Nr: 0116051	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  94-37 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
left eye injury with right eye pinguecula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to July 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Board notes that it previously 
remanded this matter to the RO for additional development in 
October 1996, and May 1999.  The actions requested in the 
Board's remands have been accomplished to the extent 
possible, and the case is now ready for appellate 
consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran's service-connected eye disability is 
currently manifested by a small corneal scar inferolateral to 
the pupil of the left eye, corrected visual acuity of 20/25 
in the left eye, and resolved pinguecula in the right eye.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
left eye injury with right eye pinguecula have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.322, 3.383, 4.1-4.14, 4.22, 4.78, 4.84a, Diagnostic 
Codes 6009, 6011 and 6079 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, a March 1986 rating decision granted service 
connection for residuals of a left eye injury with right eye 
pinguecula, and assigned a noncompensable disability 
evaluation.  That decision was based on service medical 
records showing treatment for a foreign body injury to the 
left cornea in August 1983, and current findings on VA 
examination.

In June 1992 correspondence, the veteran sought an increased 
rating for his service-connected eye disability.  A September 
1992 rating decision continued the noncompensable evaluation 
of the veteran's service-connected residuals of a left eye 
injury with right eye pinguecula.  The veteran filed a notice 
of disagreement (NOD) with this decision in November 1992, 
and submitted a substantive appeal (VA Form 9) in July 1993, 
perfecting his appeal.

The RO confirmed the noncompensable evaluation of the 
veteran's residuals of a left eye injury with right eye 
pinguecula in January 1995.

The Board remanded the case to the RO for further development 
in October 1996.  In particular, the Board directed the RO to 
obtain all outstanding medical records reflecting treatment 
for the veteran's service-connected eye disability, and to 
schedule a current VA ophthalmology examination.

In compliance with the Board's October 1996 remand, the RO 
scheduled a VA examination in January 1999.  However, the 
veteran failed to report for this examination.  Consequently, 
the RO continued the noncompensable evaluation of the 
veteran's service-connected residuals of a left eye injury 
with right eye pinguecula in March 1999.

The Board again remanded the case to the RO for additional 
development in May 1999.  Specifically, the Board directed 
the RO to determine whether the veteran showed "good cause" 
under 38 C.F.R. § 3.655 for his failure to report for the 
January 1999 VA examination.  If so, the RO was to schedule 
another VA ophthalmology examination.

In September 2000 correspondence, the veteran explained that 
he never received notification of the January 1999 VA 
examination, and provided the RO with his current mailing 
address.  Consequently, the RO rescheduled the veteran's VA 
ophthalmology examination.

During the October 2000 VA examination, the veteran explained 
that a small piece of metal became lodged in his left eye 
during service in 1983, and reported decreased visual acuity 
in his left eye since that time.  In addition, the veteran 
related that he sustained nerve damage in his right eye when 
he was struck by an object following his separation from 
service.  An ophthalmic examination revealed mild bilateral 
hyperopia.  Visual acuity in the left eye was corrected to 
20/25, and hand motion was noted at two feet in the right 
eye.  A slit lamp examination revealed a "small, faint scar 
inferolateral to the pupil of the left eye."  The veteran's 
left visual field was full with vision to 43 degrees 
superiorly, 55 degrees nasally, 56 degrees inferiorly, and 84 
degrees temporally.  The examiner was unable to obtain a 
visual field in the veteran's right eye due to the "very 
poor vision."  The final assessment was very poor vision in 
the right eye of unknown etiology; a small, faint corneal 
scar in the left eye, not affecting vision; mild bilateral 
hyperopia; and right eye pinguecula, resolved.  The examiner 
explained that there were no objective findings of pinguecula 
in the right eye, and opined that the condition resolved over 
the previous 16 years.  He reported that the veteran's left 
cornea scar was located outside the visual axis, and 
indicated that he would not expect it to interfere with the 
veteran's vision.

According to a December 2000 addendum to the VA examination 
report, the veteran failed to appear for a November 2000 
fluorescein angiogram.

Based on this evidence, the RO confirmed the noncompensable 
evaluation of the veteran's service-connected eye disability 
in January 2001.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, the RO 
has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran a VA examination.  There is 
no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 
(2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
Schedule does not provide a noncompensable evaluation for a 
diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2000).

The veteran is currently in receipt of a noncompensable 
disability evaluation for residuals of a left eye injury with 
right eye pinguecula under 38 C.F.R. § 4.84a, Diagnostic 
Codes 6009-6079 (2000).  Following a detailed review of the 
claims folder, the Board concurs with the RO's finding that 
the medical evidence in this case does not demonstrate that 
the veteran's service-connected eye disability warrants an 
increased rating under the applicable diagnostic codes.

Initially, the Board notes that the veteran's service-
connected eye disability includes right eye pinguecula.  
Although the medical evidence shows that right eye pinguecula 
was present during a December 1985 VA examination, it 
resolved prior to the most recent VA examination.

While poor visual acuity was demonstrated in the right eye 
during the October 2000 VA examination, this symptomatology 
has not been related to the veteran's period of active duty.  
In fact, the record indicates that the veteran's poor right 
eye vision is related to a post-service eye injury sustained 
in 1991.  Consequently, the veteran's poor visual acuity in 
his right eye may not be considered in determining the degree 
of disability attributable to his service-connected eye 
disorder.

A chronic, unhealed injury of the eye is rated from 10 to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2000).  
Because the medical evidence does not show impairment of 
visual acuity, field loss, pain, rest requirements, or 
episodic incapacity, a compensable evaluation is not 
warranted for the veteran's service-connected eye disability 
under the criteria of Diagnostic Code 6009.

A compensable evaluation under the provisions of Diagnostic 
Code 6011 requires at least one of the predicate eye 
abnormalities (i.e., centrally localized scars or atrophy, or 
irregularities of the retina) combined with an irregular, 
duplicated, enlarged or diminished image.  While the medical 
evidence in this case demonstrates a small corneal scar 
inferolateral to the pupil of the left eye, it is not in the 
visual axis.  Further, the corneal scar has not been shown to 
cause any of the necessary resulting eye impairments.  
Consequently, a compensable evaluation is not warranted under 
Diagnostic Code 6011.

The Board notes that the veteran's service-connected eye 
disorder has not been shown to have caused impairment of 
vision so as to warrant a compensable evaluation under the 
applicable diagnostic codes.  The best distance vision 
obtainable after best correction by glasses will be the basis 
of rating.  38 C.F.R. § 4.75 (2000).  To calculate the 
appropriate disability rating for loss of central vision when 
impairment in only one eye is service-connected, the other, 
nonservice-connected, eye is assumed to have normal visual 
acuity, unless that nonservice-connected eye is blind.  See 
Villano v. Brown, 10 Vet. App. 248, 250 (1997).  Compensation 
is payable for the combination of service-connected and 
nonservice-connected eye disabilities only where there is 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a) 
(2000).

As service connection is not in effect for decreased vision 
in the right eye, vision in that eye is considered to be 
20/40 or better for rating purposes.  Visual acuity of the 
service-connected left eye is evaluated as noncompensable 
when corrected distant visual acuity is 20/40 or better; it 
is rated 10 percent when it is 20/50, 20/70 or 20/100.  38 
C.F.R. §§ 4.83a, 4.84a, Diagnostic Code 6079.  Corrected 
vision was 20/25 in the left eye on VA examination in October 
2000.  Clearly, this level of visual acuity is not so severe 
as to warrant a compensable evaluation under the Schedule.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2000).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against the claim.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).


ORDER

Entitlement to a compensable evaluation for residuals of a 
left eye injury with right eye pinguecula is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

